                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL         )
COHL, STEVE DARNELL, VALERIE        )
NAGER, JACK RAMEY, SAWBILL          )
STRATEGIC, INC., DANIEL UMPA        )
and JANE RUH, on behalf of          )
themselves and all others similarly situated,
                                    )
                                    )
       Plaintiffs,                  )
                                    )                Case No: 1:19-cv-01610
                                    )
v.                                  )                Judge Andrea Wood
                                    )                Magistrate Judge M. David Weisman
THE NATIONAL ASSOCIATION OF         )
REALTORS, REALOGY HOLDINGS          )
CORP., HOMESERVICES OF AMERICA, )
INC., HSF AFFILIATES LLC, BHH       )
AFFILIATES, LLC, THE LONG &         )
FOSTER COMPANIES, INC., RE/MAX )
HOLDINGS INC. and KELLER            )
WILLIAMS REALTY, INC.               )
                                    )
       Defendants.                  )
____________________________________)

                DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
                        TO LIFT THE DISCOVERY STAY

       Plaintiffs’ request that the Court lift its Order staying discovery pending the resolution of

Defendants’ motions to dismiss merely because discovery has commenced in the much smaller

Kansas City lawsuit is meritless and should be rejected.

       First, Plaintiffs disregard well-established authority that discovery in complex and costly

antitrust litigation should be stayed where motions to dismiss are pending by assuming that

Defendants’ motions to dismiss in this case will be denied in full. But that argument incorrectly

suggests that the Kansas City court’s rulings on the motions to dismiss in Sitzer v. National

Association of Realtors, No. 19-cv-00332-SRB (W.D. Mo.), are dispositive here. Decisions of
another district court — even from a court within this District let alone from one in a sister Circuit

— are not binding on this Court, and it is presumptuous for Plaintiffs to advocate otherwise.

       Second, Plaintiffs’ motion incorrectly presupposes that discovery in the geographically

confined Kansas City lawsuit will be largely co-extensive with discovery that might take place in

this much larger case. To support that position, Plaintiffs attempt to rely on statements Defendants

made in unsuccessfully seeking to transfer Sitzer to this Court, namely Defendants’ statements that

Sitzer would be subsumed by the much larger Moehrl lawsuit. Yet the Sitzer plaintiffs defeated

transfer of that lawsuit by successfully arguing that the two cases involved different causes of

action, different geographic regions, and that discovery in Sitzer therefore would be “localized.”

That is a critical point. Unlike Sitzer, which is geographically confined to a single state (namely,

multiple listing services or “MLSs” in Missouri), this matter spans 14 different states and the

District of Columbia (including MLSs located in Arizona, Colorado, Florida, Maryland, Michigan,

Minnesota, Nevada, North Carolina, Ohio, Pennsylvania, Texas, Utah, Virginia, Washington,

D.C., and Wisconsin). Thus, Plaintiffs’ presumption that discovery in the two cases will be largely

co-extensive does not hold water.

       Finally, there is no prejudice to Plaintiffs from preserving the stay pending the Court’s

ruling on Defendants’ motions to dismiss. There is no rule or equitable principle that cases in

different courts involving similar legal and factual issues must proceed at the same pace.

Nevertheless, to avoid any potential claim of prejudice by Plaintiffs from a continued stay of

discovery, Defendants have offered to provide Plaintiffs with documents produced in Sitzer to the

extent those documents are also relevant to this lawsuit. Defendants have also proposed to

Plaintiffs that the parties serve and respond to requests for production while the current stay

remains in place so that discovery can promptly begin, if necessary, but that the parties produce



                                                  2
documents only if the discovery stay is lifted. Defendants’ proposal allows the parties to advance

discovery while avoiding the significant burden and prejudice to Defendants of engaging in full

discovery while their meritorious motions remain pending. Plaintiffs’ proposal, by contrast, would

open the door to discovery across MLSs in 14 states and the District of Columbia on, effectively,

the same discovery schedule as the comparatively smaller Sitzer case. That approach is manifestly

unreasonable. Plaintiffs’ motion should be denied.

                                           ARGUMENT

I.     THE DISCOVERY STAY SHOULD REMAIN WHILE DEFENDANTS’
       MOTIONS TO DISMISS ARE PENDING.

       In light of Defendants’ substantial motions to dismiss, the original versions of which this

Court reviewed before considering a stay of discovery, this Court has appropriately stayed

discovery in this class action antitrust litigation. Dkt. Nos. 80, 92, 124. The Court was acting well

within its discretion and established law in issuing that stay. See Doe v. City of Chicago, 360 F.

Supp. 2d 880, 881 (N.D. Ill. 2005) (finding the court has “the inherent power to stay civil

proceedings, postpone civil discovery, or impose protective orders when the interests of justice so

dictate.”).1 Nevertheless, Plaintiffs remain undeterred in seeking to re-litigate this Court’s prior

decision.

       Plaintiffs’ most recent challenge to the discovery stay assumes this Court will deny

Defendants’ motions to dismiss simply because the Sitzer court denied Defendants’ motions to

dismiss there.   That assumption is baseless, however, and the stay should continue while

Defendants’ motions to dismiss remain pending.


       1
         Defendants incorporate by reference their arguments in Defendants’ Motion to Stay Discovery
and Defer Compliance with MIDP Requirements Pending Resolution of Motions To Dismiss (Dkt. No. 71)
and Defendants’ Opposition to Plaintiffs’ Motion for (A) Discovery of Civil Investigative Demand
Materials; (B) Production of Mandatory Initial Discovery Program (“MIDP”) Initial Discovery Responses;
and (C) Setting a Briefing Schedule (Dkt. No. 90).

                                                  3
       The Western District of Missouri’s decision to deny Defendants’ motions to dismiss the

Sitzer complaint does not bind this Court, is not dispositive of Plaintiffs’ claims in this case, is

based on a different appellate court’s precedent, and thus provides no basis to lift the discovery

stay. As one court in this District observed:

               “Binding” or “controlling” authority only comes from the Supreme Court
       or the Court of Appeals in which a given district court sits. “Opinions ‘bind’ only
       within a vertical hierarchy.” United States v. Glaser, 14 F.3d 1213, 1216 (7th Cir.
       1994). See also Alliance to End Repression v. City of Chicago, 820 F.2d 873, 875
       (7th Cir. 1987) (“A decision is authoritative when it is binding because of the
       hierarchy among courts, rather than solely because it is persuasive.”) (Emphasis
       supplied).

               Even decisions of other district courts in the same district are not “binding,”
       although they may be persuasive. Van Straaten v. Shell Oil Products Co. LLC, 678
       F.3d 486, 490 (7th Cir. 2012); Townsel v. DISH Network L.L.C., 668 F.3d 967, 970
       (7th Cir. 2012); Alliance to End Repression, supra. In short, district courts in the
       Northern District of Illinois are obligated to follow applicable holdings of the
       Supreme Court or the Seventh Circuit. They are not obligated to follow decisions
       of other district judges from this or any other district.

Beezley v. Fenix Parts, Inc., 328 F.R.D. 198, 204 n.2 (N.D. Ill. 2018); see also Hays v. United

States, 397 F.3d 564, 567 (7th Cir. 2005) (“Even if it is on point, a Tenth Circuit decision is not

binding on courts in other circuits.”); United States v. Glaser, 14 F.3d 1213, 1216 (7th Cir. 1994)

(“Nothing the eighth circuit decides is ‘binding’ on district courts outside its territory.”). Thus,

the Sitzer court’s decision, which was issued only eight court days after Defendants submitted their

reply briefs and without the benefit of the customary oral argument in that court, provides no basis

for assuming that the motions to dismiss in this case will inevitably be denied such that the

discovery stay should be lifted now.

       Absent Plaintiffs’ mistaken assumption that the Sitzer ruling portends a similar denial of

Defendants’ motions here, Plaintiffs are unable to offer any compelling justification to overturn

this Court’s prior decision to stay discovery pending a ruling on the motions to dismiss. As

Defendants shared with the Court in seeking the stay, and as implicitly recognized by the Court in

                                                 4
granting the stay, discovery in antitrust litigation “can quickly become enormously expensive and

burdensome to defendants.” DSM Desotech Inc. v. 3D Sys. Corp., No. 08 CV 1531, 2008 WL

4812440, at *2 (N.D. Ill. Oct. 28, 2008).

       The Supreme Court recognized in Bell Atlantic Corp. v. Twombly that “[i]t is one thing to

be cautious before dismissing an antitrust complaint in advance of discovery, but quite another to

forget that proceeding to antitrust discovery can be expensive.” 550 U.S. 544, 546 (2007); see

also In re Text Messaging Antitrust Litig., 630 F.3d 622, 625-26 (7th Cir. 2010) (“Twombly . . . is

designed to spare defendants the expense of responding to bulky, burdensome discovery unless

the complaint provides enough information to enable an inference that the suit has sufficient merit

to warrant putting the defendant to the burden of responding to at least a limited discovery

demand.”) Accordingly, district courts in the Seventh Circuit have consistently stayed discovery

and MIDP obligations (since the MIDP’s adoption) in antitrust litigation while motions to dismiss

are pending, as this Court has already correctly held in this case. Dkt. Nos. 80, 92, 124; see also,

e.g., DSM Desotech Inc., 2008 WL 4812440, at *3, 7 (granting motion to stay pending ruling on

motion to dismiss antitrust claims); Lantz v. Am. Honda Motor Co., No. 06 C 5932, 2007 WL

1424614, at *3 (N.D. Ill. May 14, 2007) (noting stay of discovery pending ruling on motion to

dismiss); Tichy v. Hyatt Hotels Corp., No. 18-cv-01959, ECF No. 55 (N.D. Ill. May 7, 2018)

(deferring collection and production of documents under MIDP pending resolution of motions to

dismiss); Trans Union LLC v. Equifax Info. Servs. LLC, No. 17- cv-08546, ECF No. 30 (N.D. Ill.

Jan. 23, 2018) (staying discovery pending motion to dismiss in action subject to MIDP).

       Because Defendants’ motions to dismiss remain pending, and due to the complex issues in

this action, the number of Defendants, and the significant and grossly disproportionate discovery

demands in this putative class action, there is good cause for the Court to keep the existing



                                                 5
discovery stay in place until after the Court has ruled on Defendants’ motions to dismiss. Plaintiffs

offer nothing to warrant reversing course at this stage of the proceedings.

II.     DISCOVERY IN SITZER IS NOT “LARGELY COEXTENSIVE” WITH
        DISCOVERY HERE AND DOES NOT WARRANT LIFTING THE STAY.

        Plaintiffs offer a second argument in support of lifting the stay, namely, that this Court

should lift its discovery stay because discovery has begun in Sitzer. That argument incorrectly

assumes, among other things, that discovery in the much smaller Sitzer case will be coextensive

with any discovery that might occur in this case.

        In point of fact, discovery in Sitzer is limited to MLSs in a single state, Missouri, while the

discovery Plaintiffs seek in in this case spans across MLSs in 14 different states and the District

of Columbia (and excludes the MLSs in Missouri).             The Sitzer plaintiffs summarized the

differences between the two cases in their successful Opposition to Corporate Defendants’ Motion

to Transfer, stating:

        Simply put, Moehrl and [Sitzer] involve (1) different causes of action, some of
        which are unique to Missouri [and only in Sitzer]; (2) different Subject MLSs that
        do not overlap; (3) different local realtor associations and non-party witnesses in
        various states; (4) different geographic territories that do not overlap; and (5)
        different proposed classes that do not overlap. Discovery will require localized
        fact-finding concerning these distinctions.

Sitzer Pls.’ Opp’n to Defs.’ Mot. to Transfer, Case No. 1:19-cv-01620, Dkt. No. 66 (W.D. Mo.

July 22, 2019) at 15 (emphasis added). The Sitzer plaintiffs further elaborated on this point, noting

that discovery in Sitzer “will focus on conduct that occurred in Missouri and require extensive

discovery of Missouri non-party witnesses who have no connection or relevance to [Moehrl].” Id.

at 5; see also Order Denying Motion To Transfer, Case No. 1:19-cv-01620, Dkt. No. 84 (W.D.

Mo. Aug. 22, 2019) at 6-7 (finding that there is no overlap in geographic regions between Sitzer

and Moehrl and that discovery in Sitzer is localized in Missouri).



                                                  6
        Plaintiffs here offer nothing to refute the Sitzer plaintiffs’ statements that discovery in

Sitzer will be localized to Missouri. Instead, they ignore those statements and assume discovery

will be largely coextensive between the two cases. In fact, if discovery proceeds here, it will likely

focus on conduct and entities in the alleged relevant geographic markets (the 20 Covered MLSs

— none of which is at issue in Sitzer), including the local realtor associations, and the Corporate

Defendants and third parties involved in the residential real estate business within the 20 Covered

MLSs spanning 14 states and the District of Columbia.2

        Beyond that, Plaintiffs’ purported concern — that unless the stay is lifted Plaintiffs will not

be able to participate in the depositions of Defendants’ current and former employees in the Sitzer

matter — is a red herring. Although no deposition notices have been served in Sitzer, the Sitzer

plaintiffs have stated on the record that discovery will focus on Missouri and that at least as to non-

parties, the depositions will have little or no relevance to this case. Thus, Plaintiffs’ argument that

the reasons supporting the Court’s issuance of the stay have evaporated based on the

commencement of discovery in Sitzer wrongly presupposes that discovery in the two cases is

coextensive. Because Plaintiffs’ argument concerning overlapping discovery is seriously flawed,

Plaintiffs’ motion should be denied.

III.    PLAINTIFFS WILL NOT BE PREJUDICED BY THE DISCOVERY STAY.

        Finally, Plaintiffs argue that they will somehow be prejudiced if the stay remains in place.

Unsurprisingly, Plaintiffs never address the prejudice to Defendants if the stay is prematurely

lifted. In all events, Plaintiffs’ claims of prejudice are illusory. Nevertheless, any potential



        2
          The bulk of the common discovery between the cases will likely be limited to that pertaining to
NAR’s rules and practices, interactions among Defendants relating to the NAR Rules at issue, if any, and
whether one or more of the Corporate Defendants have adopted any policies or practices regarding relevant
NAR Rules. And with respect to such discovery, Defendants have already agreed to permit the sharing of
the discovery in Sitzer with the Moehrl Plaintiffs (see infra at 7-10).

                                                   7
prejudice that Plaintiffs may incur from a continued discovery stay is obviated by Defendants’

proposal to give Plaintiffs any and all documents and other materials produced in Sitzer to the

extent they are relevant here. This proposal preserves judicial and party resources and promotes

efficiency and fairness, without imposing an enormous financial burden on Defendants — to

conduct discovery relevant to 14 states and the District of Columbia, which exponentially increases

the amount of entities, custodians, and documents at issue — while the motions to dismiss are

pending.

       Undeterred, and to support their manufactured claims of prejudice, Plaintiffs cite to a

handful of Private Securities Litigation Reform Act (“PSLRA”) cases and an ERISA case from

other circuits that purportedly show “courts often lift stays where discovery is proceeding in

parallel litigation.” Dkt. No. 148 at 8 (citing In re Bank of Am. Corp. Secs. Litig., No. 09-MDL-

2058, 2009 WL 4796169, at *3 (S.D.N.Y. Nov. 16, 2009); White v. Eaton Corp. Short Term

Disability Plan, No. 8:04-cv-1848, 2005 WL 8161130, at *1 (D.S.C. Aug 25, 2005) (lifting a

motion to stay discovery in a single plaintiff ERISA case when similar cases regarding the plan’s

claim review process were pending in the same circuit); In re WorldCom, Inc. Secs. Litig., 234 F.

Supp. 2d 301, 305-06 (S.D.N.Y. 2002)). Those cases are readily distinguishable.

       The courts in In re Bank of America Corporate Securities Litigation and In re WorldCom,

Inc. Securities Litigation did not fully lift the discovery stay in those cases. Rather, similar to

Defendants’ proposal here, those courts only partially lifted the discovery stay to allow the

plaintiffs access to relevant documents already produced in the parallel litigation. See In re Bank

of Am. Corp. Secs. Litig., 2009 WL 4796169, at *3 (finding that plaintiffs will be prejudiced and

less able to make informed decisions about litigation strategy without access to documents

produced in parallel litigation and “lift[ing] the stay on discovery… as to the documents already



                                                8
produced in related matters”) (emphasis added); In re WorldCom, Inc. Secs. Litig., 234 F. Supp.

2d at 305-06 (finding plaintiffs will likely suffer harm without access to already produced

documents from parallel litigation when settlement discussions were soon beginning). And,

contrary to Plaintiffs’ assertion (Dkt. 148 at 8), it does not automatically follow that a “PSLRA

discovery stay should be lifted whenever there are parallel proceedings involving ongoing

discovery into ‘matters that underlie the securities fraud action.’” In re L.G.Philips LCD Co., Ltd.

Sec. Litig., No. 07 CIV. 909 (RJS), 2009 WL 10695549, at *3 (S.D.N.Y. Feb. 19, 2009) (refusing

to lift discovery stay, despite parallel litigation).

        Moreover, even if this Court were to be guided by PSLRA decisions, and it is not at all

clear why the specific procedural mechanisms of the PSLRA should apply to a complex antitrust

class action, courts will only lift discovery stays in PSLRA cases where a plaintiff will suffer undue

prejudice, or “improper or unfair treatment amounting to something less than irreparable harm.”

Mori v. Saito, 802 F. Supp. 2d 520, 525 (S.D.N.Y. 2011) (internal quotations and citations

omitted). “Courts have found undue prejudice where plaintiffs would be unable to make informed

decisions about their litigation strategy in a rapidly shifting landscape because they are the only

major interested party without documents forming the core of their proceedings.” In re Bank of

Am. Corp. Secs. Litig., 2009 WL 4796169, at *2. However, “[e]ven when a court finds undue

prejudice, the stay will only be lifted on a ‘clearly defined universe of documents.’” Id. at *3

(citations omitted).

        Here, no undue prejudice exists. If this lawsuit is allowed to proceed and the stay is lifted,

Plaintiffs offer no explanation of how they will be prejudiced by taking discovery at that later

point, particularly given that Sitzer involves different geographic areas. It is not as if the two cases

are competing head-on and some ruling in either lawsuit spells victory or defeat in the other.



                                                        9
       Moreover, Defendants have agreed to produce to Plaintiffs here those documents that are

produced in Sitzer that are relevant to this lawsuit. They have also proposed to Plaintiffs that the

parties can serve requests for production and provide objections and responses, but that the parties

need not produce documents until after the motions to dismiss are decided. Although this would

allow the parties to make progress in discovery while avoiding the significant burden on

Defendants of collecting, reviewing, and producing documents relevant to alleged activities in 14

different states and the District of Columbia before knowing that viable claims have survived

dismissal, Plaintiffs rejected Defendants’ attempt to compromise and instead filed their motion to

lift the stay. Because under Defendants’ proposal Plaintiffs will not experience any undue burden

from the discovery stay, whereas Defendants would experience significant burden were the stay

lifted prior to a ruling on the motions to dismiss, this Court should continue the current stay until

it rules on Defendants’ motions to dismiss.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion to Lift the Discovery Stay should be denied.




                                                 10
Dated: December 9, 2019                        Respectfully submitted,

 Counsel for HomeServices of America, Inc.,     Counsel for Keller Williams Realty, Inc.
 BHH Affiliates LLC, and HSF Affiliates LLC

 /s/ Denise A. Lazar                            /s/Timothy Ray
 Karoline E. Jackson                            Timothy Ray
  kjackson@btlaw.com                             Timothy.Ray@hklaw.com
 Matthew B. Barr, pro hac vice                  Martin G. Durkin
  matthew.barr@btlaw.com                         martin.durkin@hklaw.com
 Matthew T. Ciulla, pro hac vice                William F. Farley
  matthew.ciulla@btlaw.com                       william.farley@hklaw.com
 Robert D. Macgill, pro hac vice                HOLLAND & KNIGHT LLP
  robert.macgill@btlaw.com                      131 South Dearborn Street
 BARNES & THORNBURG LLP                         30th Floor
 11 South Meridian Street                       Chicago, IL 60603
 Indianapolis, IN 46204                         (312) 263-3600
 (317) 231-6498
                                                David C. Kully, pro hac vice
 Denise A. Lazar                                 david.kully@hklaw.com
  denise.lazar@btlaw.com                        Anna P. Hayes, pro hac vice
 BARNES & THORNBURG LLP                          anna.hayes@hklaw.com
 One North Wacker Drive, Suite 4400             HOLLAND & KNIGHT LLP
 Chicago, IL 60606                              800 17th Street NW, Suite 1100
 (312) 214-4816                                 Washington, DC 20530
                                                (202) 469-5415
 Jay N. Varon
  jvaron@foley.com
 Jennifer M. Keas, pro hac vice
  jkeas@foley.com
 FOLEY AND LARDNER LLP
 3000 K Street NW, Suite 600
 Washington, DC 20007
 (202) 672-5436

 Erik Kennelly
  ekennelly@foley.com
 FOLEY & LARDNER LLP
 321 N. Clark St., Suite 2800
 Chicago, IL 60654
 (312) 832-4588




                                              11
Counsel for Realogy Holdings Corp.     Counsel for RE/MAX Holdings, Inc.

/s/ Kenneth M. Kliebard                /s/ Paula W. Render
Kenneth Michael Kliebard               Paula W. Render
 kenneth.kliebard@morganlewis.com       prender@jonesday.com
Heather Nelson                         Erin L. Shencopp
 heather.nelson@morganlewis.com         eshencopp@jonesday.com
MORGAN LEWIS & BOCKIUS LLP             Odeshoo Hasdoo
77 West Wacker Drive                    ehasdoo@jonesday.com
Chicago, IL 60601-5094                 JONES DAY
(312) 324-1000                         77 W Wacker, Suite 3500
                                       Chicago, IL 60605
Stacey Anne Mahoney, pro hac vice      (312) 782-3939
 stacey.mahoney@morganlewis.com
MORGAN, LEWIS & BOCKIUS LLP
101 Park Avenue
New York, NY 10178
(212) 309-6000



Counsel for National Association of
Realtors®

/s/ Jack R. Bierig
Jack R. Bierig
 jbierig@schiffhardin.com
Robert J. Wierenga
 rwierenga@schiffhardin.com
Adam J. Diederich
 adiederich@schiffhardin.com
SCHIFF HARDIN LLP
233 South Wacker Drive, Suite 7100
Chicago, Illinois 60606
(312) 258-5500




                                      12
                               CERTIFICATE OF SERVICE

       I, Kenneth M. Kliebard, an attorney, certify that on the 9th day of December 2019, I caused

the foregoing document to be served electronically on all parties of record via this Court’s

CM/ECF system.


                                                            /s/ Kenneth M. Kliebard
                                                            Kenneth M. Kliebard
